FILED
                             UNITED STATES DISTRICT COURT                                 APR 232009
                             FOR THE DISTRICT OF COLUMBIA                          NANCY MAYER WHITTINGT
                                                                                         U.S. DISTRICT COU~~' CLERK
ELISE M. KINSEY,                                )
                                                )
                        Plaintiff,              )
                                                )
        v.                                      )       Civil Action No. 09-0488
                                                )
DEPARTMENT OF JUSTICE, et al.,                  )
                                                )
                        Defendants.             )

                                     MEMORANDUM OPINION

        This matter is before the Court upon consideration of plaintiffs application to proceed in

forma pauperis and her pro se complaint. The application will be granted, and the complaint

will be dismissed.

        Plaintiff alleges that she is illegally incarcerated. See CompI. at 4. In this civil rights

action, she demands monetary damages of "[$] 1,000,000 for each year of illegal incarceration,"

as well as "total exoneration and exspangement [sic] of records." Id. Plaintiff may be awarded

damages only if she first establishes that her conviction has been invalidated by "revers [al] on

direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a state tribunal

authorized to make such determination, or ... a federal court's issuance of a writ of habeas

corpus." Heck v. Humphrey, 512 U.S. 477,486-87 (1994); accord White v. Bowie, 194 F.3d 175

(D.C. Cir. 1999) (table). Plaintiff does not satisfied the prerequisite and therefore fails to state a

claim. For these reasons, the Court will dismiss the complaint under 28 U.S.C. § 1915A(b)(1).

An Order consistent with this Memorandum Opinion is issued separately.

                                                              ~~~
                                                       United States District Judge